                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

JESSICA HELTON,

                      Plaintiff,              CASE NO. 18-11440
                                              HON. DENISE PAGE HOOD
v.

COMMISSIONER OF
SOCIAL SECURITY,

                      Defendant.
                                              /


       OPINION AND ORDER ADOPTING REPORT AND
 RECOMMENDATION [#14] TO GRANT DEFENDANT’S MOTION FOR
    SUMMARY JUDGMENT [#13] AND TO DENY PLAINTIFF’S
         MOTION FOR SUMMARY JUDGMENT [#11]


     I.      BACKGROUND

          This matter is before the Court on a Report and Recommendation (Doc # 14)

filed by Magistrate Judge David R. Grand to grant the Motion for Summary

Judgment filed by Defendant Commissioner of Social Security (“Commissioner”)

(Doc # 13) and to deny the Motion for Summary Judgment filed by Plaintiff Jessica

Helton (“Helton”) (Doc # 11). Helton has timely filed one objection to the Report

and Recommendation. (Doc # 15) The Commissioner has filed a response to the

objection. (Doc # 16) Having conducted a de novo review of the parts of the

Magistrate Judge’s Report and Recommendation to which a valid objection has been

                                          1
filed pursuant to 28 U.S.C. § 636(b)(1), the Court ACCEPTS and ADOPTS the

Report and Recommendation, GRANTS the Commissioner’s Motion for Summary

Judgement, and DENIES Helton’s Motion for Summary Judgment.

         The background facts of this matter are adequately set forth in the Magistrate

Judge’s Report and Recommendation, and the Court adopts them here.

   II.      ANALYSIS

            A. Standard of Review

         The standard of review by the district court when examining a Report and

Recommendation is set forth in 28 U.S.C. § 636. This Court “shall make a de novo

determination of those portions of the report or the specified proposed findings or

recommendations to which an objection is made.” 28 U.S.C. § 636(b)(1)(C). The

court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” Id. In order to preserve the right

to appeal the magistrate judge’s recommendation, a party must file objections to the

Report and Recommendation within fourteen (14) days of service of the Report and

Recommendation. Fed. R. Civ. P. 72(b)(2). Failure to file specific objections

constitutes a waiver of any further right of appeal. Thomas v. Arn, 474 U.S. 140,

155 (1985); Howard v. Sec’y of Health & Human Servs., 932 F.2d 505, 508-09 (6th

Cir. 1991); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).

            B. Helton’s Objection


                                            2
      Helton objects to the Magistrate Judge’s ruling that the ALJ ‘s residual

functional capacity (“RFC”) finding was supported by substantial evidence and

claims that the ALJ incorrectly weighed Helton’s medical records. Specifically,

Helton argues that the ALJ “minimized the documentation that emphasized her

limitation, and her testimony that she cannot handle a continuous work

environment.” In response, the Commissioner asserts that the ALJ’s RFC finding is

supported by substantial evidence. The Commissioner additionally argues that

Helton fails to identify any specific errors that the Magistrate Judge made in his

Report and Recommendation.

      The Court agrees with the Magistrate Judge that there was substantial

evidence for a finding that the ALJ’s RFC determination was satisfactory. The

record demonstrates that the ALJ thoroughly evaluated the pertinent medical

evidence and made detailed findings. (Doc # 7-2, Pg ID 46-52) There is no support

for Helton’s argument that the ALJ minimized any documentation and Helton does

not inform the Court of how the ALJ did not properly consider any relevant

documents. As to Helton’s testimony regarding her ability to handle a continuous

work environment, the Court notes that the ALJ did take such testimony into

consideration when making her decision. (Id. at 48.)

      Helton’s objection is overruled.




                                         3
   III.   CONCLUSION

      For the reasons set forth above,

      IT IS HEREBY ORDERED that Magistrate Judge David R. Grand’s Report

and Recommendation (Doc # 14) is ACCEPTED and ADOPTED as this Court’s

findings of fact and conclusions of law.

      IT IS FURTHER ORDERED that Defendant Commissioner of Social

Security’s Motion for Summary Judgment (Doc # 13) is GRANTED.

      IT IS FURTHER ORDERED that Plaintiff Jessica Helton’s Motion for

Summary Judgment (Doc # 11) is DENIED.

      IT IS FURTHER ORDERED that this action is DISMISSED with prejudice.




                                               s/Denise Page Hood
                                               DENISE PAGE HOOD
DATED: August 16, 2019                         Chief Judge




                                           4
